This is a workmen's compensation case. Petitioner alleged that while engaged in work for his employer he suffered injuries to his left foot and right elbow which resulted in total and permanent disability. At the trial he introduced testimony of lay witnesses and one medical expert which, if believed, would have sustained a finding of total and permanent disability. Respondent, in rebuttal, offered the testimony of lay witnesses and also that of four medical experts. According to one of those experts, petitioner suffered but slight injuries and was able to return to work in a few days. Two other of those experts testified that petitioner was suffering from arthritis. The other expert was Dr. William B. Cline, a psychiatrist, whose testimony will be considered in detail below, but for present purposes it may be stated that his opinion was that petitioner's continued disability was due to neurosis.
The case was tried before the court without the services of a jury. The court adopted the theory advanced by Dr. Cline and entered judgment for petitioner embracing the following items: $877.45 for total incapacity to the date of judgment, November 25, 1946; $367.48 payable in weekly installments of *Page 524 
$12.98 each for 26 weeks for 75% partial disability. The Court of Civil Appeals reduced that judgment to $69.24, that being compensation for four weeks of total disability. In effect that court reversed the trial court's judgment and rendered judgment in favor of respondent. The ground upon which the judgment of the Court of Civil Appeals was based was that there was no evidence supporting the findings of the trial court that petitioner suffered compensable disability except for four weeks following the injury. (208 S.W.2d 658.)
1 The decision of the Court of Civil Appeals is based solely upon its interpretation of the opinion testimony of Dr. Cline, a witness for respondent. That character of testimony is but evidentiary and is never binding upon the trier of facts. The trial judge would have been well within his province in rejecting all of the theories of Dr. Cline and in adopting the theory of petitioner's witnesses. He chose to adopt the general theory of Dr. Cline, but by so doing it does not follow that he was bound to adopt all of his conclusions. He could adopt them in part and reject them in part. Our view is that, regardless of how Dr. Cline's testimony should be interpreted, the Court of Civil Appeals should not have rendered a judgment thereon contrary to that of the trial court. Opinion testimony does not establish any material fact as a matter of law.
2 But, as we view the testimony of Dr. Cline, it affords not only some evidence but much substantial and, to our minds, convincing evidence in support of the findings of the trial court. Those findings material to the question now being discussed may be briefly summarized as follows: Petitioner sustained an injury to his left foot and right elbow on December 15, 1945; as a result he was totally disable for a period of four weeks; by that time he had developed, as a proximate result of such injuries, a neurosis by reason of which he was totally disabled up to the date of judgment and will suffer 75% disability by reason of said neurosis for a period of six months from the date of judgment. Additional findings of fact were that petitioner's physical injuries to his foot and elbow consisted only of flesh wounds and severe contusions which were disabling for a period of four weeks, after which period he suffered no further disability from the physical injuries other than "neurosis resulting therefrom and which is disabling"; that petitioner's neurosis "is in part influenced by an unconscious desire for compensation, and after termination of this litigation he will begin to improve." *Page 525 
The testimony of Dr. Cline viewed from the standpoint of petitioner, the successful party in the trial court, may be summarized as follows: He examined the patient for nervous disorders on July 23, following his injury in the preceding December; that he found that petitioner then had shifting zones of anesthesia in the foot to which he had sustained the physical injury; that in his opinion the anesthesia was not due to organic nerve disorder, but was of mental origin; that petitioner was then unable to perform his ordinary tasks; that he was sick; that the ailment from which he was suffering was called neurosis; that it is disabling; that petitioner is not a conscious malingerer; that he has pain; that his anesthesia is not simulated; that he did not have neurosis prior to the date of his injury. He referred to the fact that soldiers in the recent war developed subconscious neurosis and testified that they were actually sick. The witness made a physical examination of petitioner in the presence of the court upon the trial and discovered that he still had a shifting zone of anesthesia in the same foot. He pricked that zone with a knife in the presence of the court and testified that petitioner felt no pain therefrom. He further testified that petitioner's condition was worse upon the date of the trial than upon the date of his prior examination, and that unless the case were terminated he would never recover. The first treatment which he prescribed was "soundanesthetis," by which is meant, as we understand it, a suggestive treatment, but he stated that where there is a reactive suggestion that treatment probably isn't of great value. Another prescription was the settlement of his claim. It was his opinion that petitioner would recover within six months from the settlement of his claim.
As we read Dr. Cline's testimony it is to the undoubted effect that petitioner's condition resulted naturally from the injury. He testified that the neurosis did not exist prior to the injury; that he did not know how long it had existed, but he judged that it was since the injury; that the injury undoubtedly accelerated the disability; and when the examination reached that stage where he was called upon directly to state whether or not there was any connection between the injury and the neurosis and whether or not the neurosis naturally flowed from the injury, he gave this testimony: "Q. In your opinion is the neurosis that he has disabling? A. I have thought so. Q. Sir? A. I believe so. Q. Well, do you think there is any connection between his injury and the neurosis that he has? A. The simplest inference is that the neurosis arises from the injury. Q. And is a thing that naturally flows therefrom, that is in one who has the mental mechanics of it or whatever it is or one *Page 526 
who has that dormant condition a neurosis flows from the in jury? A. Yes sir. Q. And you think it naturally flows from the injury he sustained? A. Yes." That is positive and direct evidence that petitioner's condition resulted from the injury.
3 It is contended that Dr. Cline's testimony conclusively establishes that petitioner's disability had its origin in a suggestion. It is disclosed that a few weeks after the injury a doctor in San Antonio told petitioner that he would be disabled for at least six months. In answer to a question as to whether that suggestion inspired the neurosis, Dr. Cline testified that "the suggestable became evident." Later on in his testimony the witness took pains to dispell the motion which appeared to be in counsel's mind that particular importance was attached by him to that suggestion. Before leaving the witness stand he gave this testimony: "A. Again I say that the suggestion that he might receive from outside sources is the minor thing, not a determining factor, although he is of the type to respond stronger to suggestion than the average individual. Q. And you don't know or do you know that his response came from the suggestion of the doctor in San Antonio? A. I don't know and I didn't give it very much value."
In our view this evidence gives ample support to the finding of the district court that the plaintiff's neurosis was a proximate result of his physical injuries, and that such neurosis is disabling. At the request of the defendant, the court made an additional finding that "plaintiff's neurosis is in part influenced by an unconscious desire for compensation, and after termination of this litigation he will begin to improve." Even if this finding be construed as meaning that the petitioner's unconscious desire for compensation is a contributing cause of his neurosis, still that is not inconsistent with the court's judgment, because under the Workmen's Compensation Law the injury need not be the sole cause of the disability. If it is a producing cause, the employee is entitled to full compensation to the extent of such disability, even though other factors also contribute to the disability. Texas Indemnity Insurance Company v. Staggs, 134 Tex. 318, 134 S.W.2d 1026; Texas Employers' Insurance Association v. Parr (Com. App.) 30 S.W.2d 305.
4 The court's finding that the disability would be less than total after the date of the judgment was a proper reason for reducing compensation after that date. It is immaterial what causes the reduction in the extent of the disability; if it is *Page 527 
reduced, then compensation should be reduced accordingly. If the court placed the date of the beginning of the improvement too early, in view of the continuation of this litigation on appeal after such date, this is an error of which respondent cannot complain.
Our Workmen's Compensation Law, Art. 8309, Sec. 1, defines injury as "damage or harm to the physical structure of the body and such diseases or infection as naturally result therefrom." This language should be liberally construed. Similar provisions of other statutes have been construed to cover just such a condition as is reflected by this record. A terse and accurate statement of the generally accepted holdings is made in Horovitz on Workmen's Compensation, pp. 75, 76, in this language:
"* * * Traumatic neuroses follows physical injuries are almost universally compensated, even though financial, marital and other worries play a part."
5 The authorities cited and others which could have been cited support the text and establish the general rule to be that neurosis of the character of that from which petitioner is suffering is a disease, and that, if it results from a physical injury, is compensable. Wareham v. United States Rubber Company, (R.I.) 54 A.2d 372; Armour Grain Company v. Indus. Com.,333 Ill. 801, 153 N.E. 699; Petterson v. Dept. Labor  Industries178 Wash. 15, 33 P.2d 650; Skelly v. Sunshine Mining Co.,62 Idaho 192, 109 P.2d 622; Morris v. Garden City Co.,144 Kan. 790, 62 P.2d 920; O'Neil v. Industrial Accident Fund,107 Mont. 176; 81 P.2d 688; Lee v. Lincoln Cleaning and Dye Works, 145 Neb. 124, 15 N.W.2d 330; In re Hunnewell220 Mass. 351, 107 N.E. 934; Welchlin v. Fairmont Ry. Motors,180 Minn. 411, 230 N.W. 897; Captiotti v. Philadelphia Inquirer Co.,156 Pa. Super. 509, 40 A.2d 880; E.I. DuPont, etc. v. Green,116 Ind. App. 283, 63 N.E.2d 547; Porter v. W. Horace Williams Co., La.App. 9 So. 2d 60; Schneider on Workmen's Compensation, Permanent Edition, Vol. 5, p. 242 et seq.
These authorities are very persuasive, but independent of authority our view is that a consideration of this case based alone upon the language and evident purposes of our workmen's compensation laws as applied to the facts would lend unerringly to the conclusions above announced. This man cannot use his physical powers. He is incapacitated to do physical labor. That incapacity is not simulated; it is very real. Then why should *Page 528 
he not be compensated; In our view it is no answer at all to say that it is because his disability resulted from his neurosis, when the evidence clearly warranted the finding by the trial court that the neurosis resulted from the physical injury.
In Houston  T.C.R. Co. v. Gray, 137 S.W. 729 (error refused), where the facts were strikingly similar to those in the instant case, a judgment for $30,000.00 damages for personal injuries was affirmed. The reasoning in the opinion in that case, to our minds, is applicable in the instant case and effectively answers the principal theory advanced by respondent herein.
We have inspected the brief filed by respondent as appellant in the Court of Civil Appeals and find that it contains no assignment challenging the findings of the trial court on the ground that they were against the great weight and preponderance of the evidence. Only questions of law of which this court has jurisdiction were presented. There is therefore no basis for a remand of this case either to the Court of Civil Appeals or the trial court. Liberty Film Lines v. Porter, 136 Tex. 49,  146 S.W.2d 982. It is accordingly ordered that the judgment of the Court of Civil Appeals be reversed and that of the trial court affirmed.
Associate Justice Garwood not sitting.
Opinion delivered February 11, 1948.